Judgment, Supreme Court, New York County (George Daniels, J.), rendered February 10, 1997, convicting defendant, after a jury trial, of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses and the minor inconsistencies in their testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94).
The court properly admitted a tape of a 911 call as an excited utterance (see, People v Cotto, 92 NY2d 68, 78; People v Brown, 70 NY2d 513, 518). The evidence established that the victim made this call only minutes after defendant slashed her face, and while she was clearly under the influence of the stress caused by her injuries, in that she was bleeding profusely and she emphasized that she needed an ambulance.
The court meaningfully responded to a note from the deliberating jury by providing a readback of testimony that sufficiently complied with the jury’s specific request (see, People v Almodovar, 62 NY2d 126, 131-132). Concur — Nardelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.